examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS
1.      The Non-Statutory double patenting is maintained in abeyance until after the claims may become allowable over the prior art, and the applicant will consider the NSDP at that time. Thus, the examiner meanwhile is maintaining the rejection. 

Response to Argument
2.             Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive regarding the prior art rejections. The 112(f) amendments to claims 1 and 17 has removed the 112(f) from being invoked. The amendments remain similar to the previous scope and the examiner responds to the arguments below. The office action is only modified to address the amended claim language using the same references.
               In response to the amendments and arguments for N, the examiner has addressed the amendments in the rejection below while maintaining the same references.   N is greater than 1 is for HDR information (N>1, provides 0% to 100%*N of luminance > LDR} as opposed to LDR (N=1, 0% to 100% of luminance in LDR}. This is interpreted in light of the specification that uses “auxiliary information” to provide the HDR range via the gamma curve and transmit the encoded auxiliary information so that HDR can be decoded and above the 100% range is extracted as HDR information; For the limitation “wherein said auxiliary information defines a maximum luminance value of the received transmission video by including information of a value of said N is greater than 1”, the applicant has identified specification Fig 16, “range_max_percent (8 bit) field that is a part of HDR_conversion SEI message syntax, such that this value is encoded as a field in the auxiliary data. Based on this applicant provided interpretation in light of the specification, but without reading “range_max_percent (8 bit) field” into the claim language,  the limitation above for N is further met by Luo, as cited in [0230-231] that teaches format and layer for video encoding and supplemental Enhancement information (SEI) which is the auxiliary data as encoded to provide the equivalent of “wherein said auxiliary information defines a maximum luminance value of the received transmission video by including information of a value of said N is greater than 1” by using supplemental Enhancement information (SEI), wherein SEI is adapted to transfer various messages, and supports message extension.  Therefore, the customized messages for a specific object may be transferred in the SEI field.

                 If the applicant amends “range_max_percent is an 8 bit field decoded from HDR_conversion SEI message syntax to provide the N value”  into the claim language, then the examiner will accordingly further search the prior art for this limitation, but at this point the claim language is fully met, and the examiner cannot read this limitation from the specification into the claim language.


Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.      Claims 1 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,560,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent has the same limitations with more details providing a narrower scope and anticipating the claims in the instant application or obvious as mapped as following:

The instant application claims -------------------------- Patent claims
1 – 2      -------------------------------------------------------------------    8 + (known HDMI/EDID protocol)
3 – 9         ------------------------------------------------------------------       1 – 7 
10         ---------------------------------------------------------------------       1
11 – 12         ---------------------------------------------------------------      9 – 10  
13 – 14        ----------------------------------------------------------------   2 – 3 
15 – 16        --------------------------------------------------------------      9 – 10 
17 – 20        -------------------------------------------------------------       4 – 7 


5.      Claims 1 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 – 10 of U.S. Patent No. 9,860,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent has the same limitations with more details providing a narrower scope and anticipating the claims in the instant application or obvious as mapped as following:

The instant application claims -------------------------- Patent claims
1 – 2      -----------------------------------------------    8 + (known HDMI/EDID protocol)
3          ------------------------------------------------------------------       1, 9
4          ------------------------------------------------------------------       4
5         ---------------------------------------------------------------------    10
6 – 12          ------------------------------------------------------------    1+4+11+12+ (Known protocols for HDMI / EDID and SEI as part of HDR transmission protocol)
13              ---------------------------------------------------------------------    4
14              ---------------------------------------------------------------------    10
15 – 20      -----------------------------------------------------    1+4+11+12+ (Known protocols for HDMI / EDID and SEI as part of HDR transmission protocol)


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.    Claims 1 – 20 rejected under 35 U.S.C. 103 as being un-patentable over Knibbeler et al., hereinafter Knibbeler (US 20140210847 A1) in view of Luo et al., hereinafter Luo (US 20080231688 A1).


             Regarding claim 1, Knibbeler discloses “A receiving device comprising:
Circuitry configured to
{[0084-85] Fig 1, CP (content provider 101 transmits), STB 103 (processing the received video), Display 107, a memory in [0388-389]},

             receive {STB 103} transmission video data obtained by applying a gamma curve to input video data corresponding to a level range from 0% to 100%*N; and
           {In light of the specification [0028-34] “applying a gamma curve to input video data corresponding to a level range from 0% to 100%*N; is defined as 0% to 100% for LDR (low or standard dynamic range), and HDR (high dynamic range of luminance) provides additional 100%*N (when N>1) for increasing the white point luminance (the maximum achievable brightness),
Knibbeler discloses Circuitry to receive transmission video [0388-389] data obtained by applying a gamma curve {[0052-53, 149] dynamic range control data includes gamma function (curve)} to input video data having first luminance value range from a low luminance value to a first high luminance value (HDR for 0% to 100%*N, when N>1), the transmission video data having a second luminance value range (LDR for 0% to 100%) from the low luminance value to a second high luminance value”,  [52-53] transmitting dynamic range control data to allow source to display preferred dynamic range of the image (e.g. white point luminance and optionally EOTF or gamma function) for the end-user display. [0090] provide HDR or LDR on display device}, 

              convert a high-level side level range of the transmission video data such that a maximum luminance value of converted video data becomes a predetermined level based on auxiliary information received together with the transmission video data; and
              {[0149] discloses as cited “ (Fig 1) that the receiver 103 uses "absolute maximum luminance (white point) and a gamma value for the target display for which the video signal has been generated, then using this information provides automatic dynamic range transform to increase or decrease the dynamic range of the video signal for a higher/lower luminance end-user display", that is, providing HDR to LDR transformation for a target LDR display and providing LDR to HDR transformation and change HDR according to the target display's HDR capability. The "first high luminance" (absolute maximum luminance reference for HDR reference) is more than "second high luminance" (absolute maximum luminance reference for LDR reference)". 
       [0158-160] provides gamma conversion for LDR to HDR to provide a suitable dynamic range and tone mapping to increase the luminance (brightness) of light areas (between the second high luminance (LDR maximum) and first high luminance (HDR maximum) for a suitable HDR capability of display (third high luminance).   [0388-389] discloses how metadata (auxiliary information)  is used for transmitting LDR (low dynamic range of luminance)  and HDR (high dynamic range of luminance) control data and [0389] converts HDR to LDR as needed for an LDR display. [0108] any color space conversion allowed as cited "in accordance with any suitable color representation such as e.g. RGB, YUV etc."},

              a display having a luminance dynamic range that is determinable based on EDID of the display unit through HDMI; wherein said auxiliary information defines a maximum luminance value of the received transmission video data by including information of a value of said N and N is greater than 1.
            [0388] noted above for the auxiliary data (metadata) of the dynamic range and [0288] discloses as cited "Thus, the display dynamic range indication (auxiliary information) can specifically be communicated as part of the EDID information which can be signaled over HDMI cable from the display 107 to the image processing device 103. 
               Please note, N is greater than 1 was met in detail as noted above for HDR information (N>1, provides 0% to 100%*N of luminance > LDR} as opposed to LDR  For the limitation “wherein said auxiliary information defines a maximum luminance value of the received transmission video by including information of a value of said N is greater than 1”, the applicant has identified specification Fig 16, “range_max_percent (8 bit) field that is a part of HDR_conversion SEI message syntax, such that this value is encoded as a field in the auxiliary data. Based on this applicant provided information, the interpretation is made in light of the specification but without reading “range_max_percent (8 bit) field” into the claim language,  
               Thus, the limitation above for N is further met by Luo, as cited in [0230-231] that teaches format and layer for video encoding and supplemental Enhancement information (SEI) which is the auxiliary data as encoded to provide the equivalent of “wherein said auxiliary information defines a maximum luminance value of the received transmission video by including information of a value of said N is greater than 1” by using supplemental Enhancement information (SEI), wherein SEI is adapted to transfer various messages, and supports message extension.  Therefore, the customized messages for a specific object may be transferred in the SEI field.
            It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Knibbeler as taught in Luo to provide “wherein said auxiliary information includes information of the value of said N” by using supplemental Enhancement information (SEI), for the purpose that The SEI is adapted to transfer Luo [0231] teaches.


             Regarding claim 2, Knibbeler / Luo disclosed claim 1 and Knibbeler disclosed  “The receiving device of claim 1 comprising: a memory containing the EDID [0288]; and the circuitry coupled to the memory and configured to receive the transmission video data obtained by applying the gamma curve to the input video data having a first luminance value range from a low luminance value to a first high luminance value, the transmission video data having a second luminance value range from the low luminance value to a second high luminance value having a smaller value than the first high luminance value”
As noted in claim 1, [0084-85] Fig 1, CP (content provider 101 transmits), STB 103 (processing the received video), Display 107}.
             a memory [0388-389]; and a memory containing the EDID [0288];
            circuitry coupled to the memory and configured to receive transmission video [0388-389] data obtained by applying a gamma curve {[0052-53, 149] dynamic range control data includes gamma function, that is, applying gamma curve} to input video data having first luminance value range from a low luminance value to a first high luminance value, the transmission video data having a second luminance value range from the low luminance value to a second high luminance value”,
                 {as detailed in claim 1, [0149] discloses as cited “ (Fig 1) that the receiver 103 uses "absolute maximum luminance (white point) and a gamma value for the target display for which the video signal has been generated, then using this information provides automatic dynamic range transform to increase or decrease the dynamic range of the video signal for a higher/lower luminance end-user display", that is, providing HDR "first high luminance" (absolute maximum luminance reference for HDR reference)  and LDR "second high luminance" (absolute maximum luminance reference for LDR reference)" transformation for a target LDR display, or providing transformation for an HDR display for which, it further changes the HDR according to the target display's HDR capability. 
                     Thus, “a second high luminance value (LDR) having a smaller value than the first high luminance value (HDR)”. The increased luminance for HDR is based on the end-user display capability of displaying HDR, referred to as “the third high luminance" which is greater than the standard (LDR) and less than or equal to the transmitted HDR. Also  [0158-160] provide the details of gamma conversion between the LDR to HDR to provide a suitable dynamic range and tone mapping to increase the luminance (brightness) of light areas (between the second high luminance (LDR) and first high luminance (HDR) as appropriate to display on a display with HDR luminance referred to as “third high luminance” of the display.}.
          
             The examiner is also combining Luo to further teach “a second high luminance value having a smaller value than the first high luminance value” in reference to the application in gamma conversion.
                 Luo discloses circuitry applying a gamma curve {Fig 1-5, and [0013]} to input video data having {Fig 2, [0006-9]} a first luminance value range from a low luminance value to a first high luminance value to obtain transmission video data {Fig 3-5} having a second luminance value range from the low luminance value to a second high luminance value {the formula for non-linear gamma effect in [006-9] yield “a second high luminance value having a smaller value than the first high luminance value”, for example a luminance value of 0.9 as the first high luminance value when inserted in the formula (1) for L.sub.in is raised to power of 2.2 and provide the output for the second high luminance value, that is L.sub.out  of 0.79 value which is smaller than 0.9} having a smaller value than the first high luminance value;
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Knibbeler as taught in Luo to provide more detail for “a second high luminance value having a smaller value than the first high luminance value” in reference to the application in gamma conversion, for the purpose of providing detailed information regarding the gamma correction function as it is applied to the luminance range and its resulted end values of the luminance range.



    Regarding claim 3,  Knibbeler / Luo disclosed claim 2 and Knibbeler already disclosed  for base claims 1 – 2 that “The receiving device of claim 2, wherein the circuitry is further configured to convert luminance values of the transmission video data having the second high luminance value {met by LDR, low dynamic range of luminance} to luminance values greater than the second high luminance value {met by HDR, high dynamic range of luminance} and smaller than or equal 5to a third high luminance value {HDR capability of display} in order to increase the maximum luminance value of the transmission video data based on the auxiliary information received together with the transmission video data, 
                 {as detailed in claim 1, [0149] discloses as cited “ (Fig 1) that the receiver 103 uses "absolute maximum luminance (white point) and a gamma value for the target display for which the video signal has been generated, then using this information provides automatic dynamic range transform to increase or decrease the dynamic range of the video signal for a higher/lower luminance end-user display", that is, providing LDR "second high luminance" (absolute maximum luminance reference for LDR reference)" to HDR "first high luminance" (absolute maximum luminance reference for HDR reference)  transformation for which, it further changes the HDR according to the target display's HDR capability. 
                     Thus, “a second high luminance value (LDR) having a smaller value than the first high luminance value (HDR)” is  increased based on the end-user display capability of displaying HDR, referred to as “the third high luminance" which is greater than the standard (LDR) and less than or equal to the transmitted HDR; which also could also as verbatim to claim language stated as “the second high luminance value {met by LDR, low dynamic range of luminance} to luminance values greater than the second high luminance value {met by HDR, high dynamic range of luminance} are smaller than or equal 5to a third high luminance value {HDR capability of display} ,
             


without converting any luminance values of the transmission video data smaller than the second high luminance value, is met by the inherent fact that when the output data is smaller than LDR max value  and the display also is LDR type display, no data conversion is possible from LDR to HDR. {If the applicant, disagrees with this interpretation, please specify the specification paragraph for this verbatim claim language, or explain the equivalent in the specification},

wherein 10the transmission video data is video data obtained by executing a process for converting (HDR to LDR) luminance values of output video data obtained by applying the gamma curve [0149] to the input video data, the luminance values of the output video data falling into a range between the second high luminance value {LDR as noted above} and the first high luminance value {HDR as noted above}, the 15converted luminance values having the second high luminance value (LDR).  
   {[0388-389] discloses how metadata (auxiliary information)  is used for transmitting LDR (low dynamic range of luminance)  and HDR (high dynamic range of luminance) control data and [0389] converts HDR to LDR as needed for an LDR display.


    Regarding claim 4, Knibbeler / Luo disclosed claim 3 and Knibbeler further discloses “The receiving device of claim 3, wherein the circuitry is configured to convert the luminance values of the transmission video data having the second high luminance value (LDR) by applying a filter specified in filter information contained in the auxiliary information”, interpreted in light of the specification Fig 28-29 and [0045] of the instant application, the filter is defined as the auxiliary information used in range mapping processing of LDR to HDR, which is met by the tone mapping for HDR [0098, 109], and "second high luminance value (LDR)”  to HDR conversion is  met by [0158-160] and "applying a filter" met by [0365-367] discloses control data (metadata / auxiliary information), and includes "applying a filter" as cited in [0368]


    Regarding claim 5, Knibbeler / Luo disclosed claim 1 and Knibbeler further discloses “The receiving device of claim 1, wherein the maximum luminance value of the converted video data is determined based on a luminance dynamic range of a monitor contained in the auxiliary information”, it was noted that [0149] "target display reference including an absolute maximum luminance “the maximum luminance value “and a gamma value for the target display. [0288] discloses "the display dynamic range indication can specifically be communicated as part of the EDID information which can be signaled over HDMI from the display 107 to the image processing device 103.

    Regarding claim 6, Knibbeler / Luo disclosed claim 2 and Knibbeler further discloses “The receiving device of claim 2, wherein the circuitry is further configured to {{[0084-85] Fig 1, CP (content provider 101 transmits), STB 103 (processing the received video), Display 107} from a transport stream [0247]; execute a decoding process of the transmission video data, 5including extracting [0244] a supplemental enhancement information (SEI) message inserted into the transport stream; convert (HDR conversion [0149]) the second luminance value range responsive to the auxiliary information (metadata [0388]); and convert a first color space of the transmission video data to 10second color space”.  
[0108] any color space conversion allowed as cited "in accordance with any suitable color representation such as e.g. RGB, YUV etc.", and [0110] converts colors as suitable based on the tone mapping (color space) required by the display.            

Knibbeler disclose [0244] “wherein a video decoder extracts (characteristics of the video for enhanced information of HDR) inserted into the video stream”, but Knibbeler does not explicitly disclose that the characteristic extracted is done by “extracts an SEI message inserted into the video stream” (SEI means supplementary enhanced information)”.
However, Luo teaches [0231] “extracts an SEI message inserted into the video stream”,   Please note, In light of the specification, [0094], when the SEI message is extracted, it contains “tone mapping SEI information and HDR conversion SEI information”; thus, SEI message that is extracted determines whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transmission video data.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Knibbeler / Luo as taught in Luo to provide “extracts an SEI message inserted into the video stream” for the purpose of inserting the tone mapping and HDR conversion information (auxiliary control data) using the SEI which is adapted to transfer various messages, and supports message extension.  Therefore, the customized messages for a specific object may be transferred in the SEI field, and the compatibility of the video communication system based on H.264 is not affected, as taught by Luo in [0231].


    Regarding claim 7, Knibbeler / Luo disclosed claim 6 and Knibbeler further discloses “The receiving device of claim 6, wherein the first color space is a YUV color space and the second color space is an RGB color space”, met by [0108] any color space conversion allowed as cited "in accordance with any suitable color representation such as e.g. RGB, YUV etc.", and [0110] converts colors as suitable based on the tone mapping (color space) required by the display.         


   Regarding claim 8, Knibbeler / Luo disclosed claim 7,
“The receiving device of claim 7, wherein the circuitry is further configured to determine whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transport stream” ,
Knibbeler disclosed [0244] “wherein a video decoder extracts (characteristics of the video for enhanced information of HDR) inserted into the video stream”, but Knibbeler does not explicitly disclose that the characteristic extracted is done by extracting the SEI message inserted into the video stream to determine whether tone mapping SEI information and high dynamic range (HDR) conversion SEI information have been inserted into the transport stream”

However, Luo teaches [0231] “extracts an SEI message inserted into the video stream”,   Please note, In light of the specification, [0094], when the SEI message is extracted, it contains “tone mapping SEI information and HDR conversion SEI information”; thus, SEI message that is extracted determines whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transmission video data.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Knibbeler / Luo as taught in Luo to provide “extracting an SEI message inserted into the video stream to determine whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transmission video stream” for the purpose of inserting the tone mapping and HDR conversion information (auxiliary control data) using the SEI which is adapted to transfer various messages, and supports message extension.  Therefore, the customized messages for a specific object may be transferred in the SEI field, and the compatibility of the video communication system based on H.264 is not affected, as taught by Luo in [0231].


   Regarding claim 9, Knibbeler / Luo disclosed claim 8, “The receiving device of claim 8, wherein the circuitry is further configured to extract the SEI message inserted into the transmission video data, and to determine whether the tone mapping SEI information and the HDR conversion SEI information have been inserted into the transmission video data”
Luo teaches [0231] “extract the SEI message inserted into the video stream”,   Please note, In light of the specification, [0094], when the SEI message is extracted, it contains “tone mapping SEI information and HDR conversion SEI information”; thus, SEI message that is extracted determines whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transmission video data.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Knibbeler / Luo as taught in Luo to provide “extracting an SEI message inserted into the video stream to determine whether tone mapping SEI information and HDR conversion SEI information have been inserted into the transmission video stream” for the purpose of inserting the tone mapping and HDR conversion information (auxiliary control data) using the SEI which is adapted to transfer various messages, and supports message extension.  Therefore, the customized messages for a specific object may be transferred in the SEI field, and the compatibility of the video communication system based on H.264 is not affected, as taught by Luo in [0231].

   Regarding claim 10, “A display unit comprising: circuitry configured to receive transmission video data obtained by applying a gamma curve to input video data having a first luminance value range from a low luminance value to a first high luminance value, the transmission video data having a second luminance value range corresponding to a level range from 0% to 100%N, from the low luminance value to a second high luminance value having a smaller value than the first high luminance value” as detailed in claim 2, 

“and convert luminance values of the transmission video data to increase a maximum luminance value of the transmission video data based on auxiliary information received together with the transmission video data”, was detailed in claim 1, particularly by {[0149] and [0158-160] provides gamma conversion for LDR to HDR to provide a suitable dynamic range and tone mapping to increase the luminance (brightness) of light areas (between the second high luminance (LDR maximum) and first high luminance (HDR maximum) for a suitable HDR capability of display (third high luminance).   [0388-389] discloses how metadata (auxiliary information) is used for transmitting LDR (low dynamic range of luminance) and HDR (high dynamic range of luminance) control data. 
  
         “wherein said auxiliary information defines the maximum luminance value of the received transmission video data by including information of a value of said N”, was met in detail in the combination at the end of claim 1.


   Regarding claim 11, Knibbeler / Luo discloses claim 10, and “The display unit of claim 10, wherein the transmission video data is video data obtained by executing a process for converting luminance values of output video data obtained by applying the gamma curve to the input video data, the luminance values of the output video data falling into a range between the first high luminance value (HDR) and a threshold luminance value lower than the second high luminance value (threshold below the maximum brightness of LDR), the converted luminance values falling into a range between the threshold luminance value and the second high luminance value,{that is, HDR to LDR conversion}  
As already detailed in claim 1, met by [0149] and [0388-389] discloses how metadata (auxiliary information)  is used for transmitting LDR (low dynamic range of luminance)  and HDR (high dynamic range of luminance) control data and [0389] converts HDR to LDR as needed for an LDR display.

and the circuitry converts luminance values of the transmission video data in the range between the threshold luminance value and the second high luminance value (LDR) into luminance values in a range between the threshold luminance value and a third high luminance value (the display HDR value)
            {[0149] discloses as cited “ (Fig 1) that the receiver 103 uses "absolute maximum luminance (white point) and a gamma value for the target display for which the video signal has been generated, then using this information provides automatic dynamic range transform to increase or decrease the dynamic range of the video signal that is, providing HDR to LDR transformation for a target LDR display and providing LDR to HDR transformation and change HDR according to the target display's HDR capability. The "first high luminance" (absolute maximum luminance reference for HDR reference) is more than "second high luminance" (absolute maximum luminance reference for LDR reference)". The increased luminance for HDR is based on the end-user display capability of displaying HDR, referred to as “the third high luminance"},

               by applying a filter specified in filler information contained in the auxiliary information. {met by [0365-367] discloses control data (metadata / auxiliary information), and includes "applying a filter" as cited in [0368]}.


    Regarding claim 12, the end is different than claim 11, wherein “applying the filter” of claim 11 is changed to “by applying conversion curve information contained in the auxiliary information”, although worded differently per specification they are the same, because “applying a filter specified in filter information contained in the auxiliary information”, interpreted in light of the specification Fig 28-29 and [0045] of the instant application, the filter is defined as the auxiliary information used in range mapping processing of HDR, which is met by the tone mapping for HDR Knibbeler [0098, 109], which reads on, ““by applying conversion curve information contained in the auxiliary information”.


Regarding claim 13, substantially the same limitations as in claim 4, with a different antecedent basis, is rejected under the same rationale.

Regarding claim 14, the same limitations as in claim 5, with a different antecedent basis, is rejected under the same rationale.

    Regarding claim 15, the same limitations as in claim 11, but “first predetermined value” replaces the “threshold luminance value” in claim 11 and is rejected under the same rationale. 

    Regarding claim 16, the same limitations as in claim 12, but “first predetermined value” replaces the “threshold luminance value” in claim 12 and is rejected under the same rationale. 

    Regarding claim 17, substantially the same limitations as in claim 6, and the added word “HDR” was already noted by the examiner in claim 6, thus rejected under the same rationale. 

    Regarding claims 18 – 20, substantially the same limitations as in claims 7 – 9, and is rejected under the same rationale. 


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        

/BRIAN P YENKE/Primary Examiner, Art Unit 2422